*429Concurring Opinion by
Cbrcone, J.:
I concur in the result reached by the majority herein.
The law in Pennsylvania concerning venturesome plaintiffs who imprudently wander into unlighted areas is fully set forth in the majority opinion. Nevertheless, I submit that this peculiar kind of tort question may be more cogently and clearly resolved by employing the rubric of assumption of the risk set forth in Sections 496 A-G of the Restatement of Torts, Second. From the majority opinion, it is not altogether clear whether the decision in the instant case rests on the fact that plaintiff voluntarily assumed the risk of the existence of some invisible hazard when she ventured into the darkness in search of the ladies’ room, or whether she was contributorily negligent in the manner in which she proceeded. If the former theory is the basis for the decision, Restatement, 2d §§ 496 C & E cover the point and I agree with affirming the lower court’s order granting summary judgment for defendant. Especially “enlightening” in this regard are Comment D and Illustrations 7 - 9 to Section 496 E. The call of nature may be powerful indeed, and the obligation for a public hall such as defendant to provide the facilities for its answer is doubtless; however, I agree that, before proceeding into the darkened corridor plaintiff should have ascertained from someone familiar with the premises whether the area could be lighted or was free of danger. Having failed to take this precaution, plaintiff voluntarily assumed the risk of the existence of an unseeable hazard of the type which caused her injury.1
*430On the other hand, if the majority implies that plaintiff was entitled to proceed because necessity vitiated the requisite voluntariness of her implied assumption of the risk, I disagree that the manner in which plaintiff proceeded can be held to be contributory negligence as a matter of law. The defense of contributory negligence almost invariably raises questions of fact to be resolved by a jury;2 and, the burden of going forward with the evidence and the risk of non-persuasion rest with the defendant. The question of assumption of the risk aside, I do not think that plaintiffs deposition so clearly manifests negligence that reasonable minds could not differ on that question. Hence, I disagree with so much of the majority opinion which rests the decision in this case on that basis alone.

. I am not merely attempting to make a semantic distinction. Whether the failure to take some precaution against imperceptible danger is called either contributory negligence or assumption of the risk may affect the outcome of the case. Restatement of Torts, Second §496A, Comment d.


. See, e.g., Willetts v. Butler Twp., 141 Pa. Superior Ct. 394 (1940).